On Appeal from Order Granting Temporary Injunction.
This is an appeal from an order granting a temporary writ of injunction at the instance of appellees, enjoining and restraining appellant S. L. Staples, secretary of state, from in any manner certifying the name of appellant Earle B. Mayfield as the nominee of the Democratic party for the office of United States Senator, and restraining each and all of the official boards of the different counties of the state from in any manner, directly or indirectly, receiving or considering any such certification from the secretary of state, and from printing or placing the name of said Mayfield as such nominee or candidate, or otherwise, upon any or all of such official ballots, and from permitting the same to be done, and from furnishing to any election officer or clerk any such official ballots with said name printed thereon, for the ensuing general election, etc.
The suit in the district court was brought In the name of the state of Texas on relation of C. E. King, P. C. Short, and L. E. McGhee, citizens, etc. The petition is predicated upon section 9, c. 88, General Laws, regular session of the 36th Legislature (Vernon's Ann.Civ.St.Supp. 1922, art. 3174 1/4b) "as well as under and by virtue of all other laws permitting the same." Briefly stated, it is alleged that Earle B. Mayfield, the nominee of the Democratic party for the office of United States Senator, has forfeited his right to have his name placed upon the official ballot in the ensuing general election, by reason of the fact that he has committed acts in violation of said chapter 88 of the Acts of the 36th Legislature, in connection with campaign expenditures in the campaign for nomination by the Democratic party for the office of United States Senator. The petition prays for leave to file the information in the nature of a quo warranto in the name of the state of Texas, and recites that the appellees do "hereby file this, their petition, in the petitioners' own right otherwise." This proceeding was not instituted by or joined in by the Attorney General or any county or district attorney of the state of Texas.
The appeal from said order was duly perfected, and in the hearing thereof it was deemed advisable by this court, on account of the important public questions involved and certain expressions found in the opinions by the Supreme Court in the cases of Paul Waples et al. v. E. K. Marrast, 108 Tex. 5, 184 S.W. 180, L.R.A. 1917A, 253, and Koy v. Schneider, 110 Tex. 369, 218 S.W. 479, 221 S.W. 880, bearing upon such questions, and to hasten the summary disposition of said appeal as enjoined by law on this and other courts, as well as by the exigencies of the situation, to submit by certified question to the Supreme Court what we considered the controlling issue in the case. That issue, as submitted to the Supreme Court by us, was substantially as to whether or not it appears from the allegations of the petition in its relation to section 9 of chapter 88, Acts of the 36th Legislature, that appellees disclosed by their allegations legal capacity to maintain the suit. The answer of the Supreme Court to the questions so certified being to the effect "that appellees were not possessed of legal capacity or right to institute and maintain this suit, and, therefore, the district court and the judge of the district court of Navarro county were without jurisdiction to act on or hear same," which effectively disposes of the issue which of a necessity must control the disposition of this appeal.
In disposing of the questions certified by this court, the Supreme Court has comprehensively discussed all the legal phases and relations involved, which renders it unnecessary for this court to indulge in a prolonged discussion of same in making final disposition of the appeal.
Accordingly, it is unnecessary for us to indulge in any further discussion of any feature of the case. We rest our disposition of it upon the above statement that the Supreme Court's treatment of it comprehensively reveals the legal reasons for the conclusion reached by that court, and we merely refer to the opinion, not only as binding upon this court, but as reflecting the views held by it, and refer to the opinion rendered therein by the Supreme Court for a full discussion of all essential matters.
By reason of the fact that appellees did not have the legal right to bring and maintain this suit, the judgment of the court below granting the writ of injunction is reversed, and said writ of injunction is in all things dissolved and held for naught.